DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 19, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “authenticated circuit configured to verify/perform mining” in claim 1; “authenticated circuit is configured to store” in claim 2; “authenticated circuit is configured to store” in claim 3; “electronic system is configured to verify” in claim 8; “authenticator configured to verify”, “accelerator is configured to verify”, and “controller is configured to verify” in claim 9; “comparator configured to generate” in claim 10; “authenticated circuit is configured to store” in claim 11; “encryptor is configured to perform signing” in claim 12; “encryptor is configured to generate” in claim 13; “block controller is configured to verify” in claim 14; “authenticator is configured to verify”, “accelerator is configured to generate”, and “controller is configured to verify” in claim 15; “comparator is configured to generate” and “encryptor is configured to perform signing” in claim 16; “authenticated circuit is configured to store” in claim 17; and “encryptor is configured to generate” in claim 18.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “memory configured to store” in claim 4; “transceiver configured to perform communication” in claim 9; “memory configured to store” in claim 10; “transceiver configured to perform communication” in claim 15; and “memory is configured to store” in claim 16;
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gleichauf, U.S. Patent 10,291,627 in view of Koeberl et al, US 2014/0189890, in further view of Nolan et al, US 2019/0035018.

As per claim 1, it is taught by Gleichauf of an electronic system forming a node of a network, comprising: a plurality of hardware devices; and
authenticated information, the authenticated information integrated in the electronic system (block chain service/network) together with the plurality of hardware devices (mobile devices, col. 8, lines 31-43 & 51-62), the authenticated information configured to verify system integrity based on a system identification code (unique identifiers being used to determine authenticity of the participating mining device, col. 8, lines 37-58) provided from inside of the electronic system by at least one of the plurality of hardware devices, the system integrity indicating that a combination of the authenticated information and the plurality of hardware devices, the authenticated information configured to perform a mining operation to generate a next block, the next block to be linked to a blockchain only in response to the authenticated information verifying the authenticity (col. 6, line 64 through col. 7, line 19).

Koeberl et al teaches of an authenticated circuit (physically unclonable function, PUF), the authenticated circuit integrated, as fixed hardware, in the electronic system together with the plurality of hardware devices during a manufacturing process of the electronic system (see paragraph 0013 & 0025), the authenticated circuit configured to verify system integrity based on a system identification code (device identifier is generated from keys) provided from inside of the electronic system by at least one of the plurality of hardware devices (see paragraph 0025), the system integrity indicating that a combination of the authenticated circuit (PUF) and the plurality of hardware devices (device certificate information) has not been modified since the manufacturing process (see paragraph 0025), the authenticated circuit configured to perform an operation to generate data only in response to the authenticated circuit verifying the system integrity (see paragraph 0044).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have been motivated to provide for the secure authentications of a hardware device via means of a dedicated authentication circuit that would protect against counterfeiting which prevents an adverse effects, such lost revenues and a diminished reputation of the manufacturer, see paragraph 0015.  Koeberl et al adds further motivation by disclosing that PUFs use a most effective authentication scheme, that when measured or challenged, unique, repeatable and 
The teachings of Gleichauf disclosing of a secure mining operation in a blockchain operation, whereby the teachings of Koeberl et al add the concept of PUF systems for secure authentication of the combination of the authentication circuitry embedded on a hardware device.  Nolan et al is further relied upon for showing that it is obvious that PUF systems can be used for mining within blockchain networks (see paragraphs 0202, 0295, & 0471 of Nolan et al), wherein Koeberl et al teaches of earlier functionality of the PUF systems, absent of inclusion of mining within a blockchain network.  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As per claim 2, it is disclosed by Koeberl et al wherein the authenticated circuit is configured to store a reference code (enrolled device information in regards to a key value) corresponding to the system identification code (generated key value in regards to the device identifier), and the authenticated circuit is configured to verify the system integrity by comparing the reference code stored in the authenticated circuit and the system identification code provided from inside of the electronic system (see paragraph 0044).  Please refer above for the motivational reasoning of applying the PUF circuitries of Koeberl et al for internal verifications as recited above, used in combination with Gleichauf et al, as shown to be obvious to combine by the suggestion of the teachings of Nolan et al.
As per claim 3, Koeberl et al teaches wherein the electronic system provides the system identification code to the authenticated circuit during an initialization process (enrollment), the initialization process being after assembly of the electronic system, and the authenticated circuit is configured to store the system identification code as the reference code during the initialization process 
As per claim 4, Koeberl et al discloses wherein the authenticated circuit includes a one-time programmable (OTP)(fuses act as the OTP in Koeberl et al, see paragraph 0041) memory configured to store the reference code (see paragraph 0044).  Please refer above for the motivational reasoning of applying the PUF circuitries of Koeberl et al for internal verifications as recited above, used in combination with Gleichauf et al, as shown to be obvious to combine by the suggestion of the teachings of Nolan et al.
As per claim 5, it is disclosed by Gleichauf wherein the electronic system includes a mobile device (col. 8, lines 31-43).
As per claim 6, Gleichauf discloses wherein the system identification code includes at least one of an international mobile equipment identity (IMEI) code or serial numbers of at least one of the plurality of hardware devices (col. 8, lines 31-46). 
As per claim 7, Gleichauf teaches wherein, in response to the authenticated information verifying the system integrity, the authenticated information generates a block authentication signature based on a private key and new transaction data, and generates the next block, the next block including the new transaction data and the block authentication signature (col. 6, line 64 through col. 7, line 19).  Please refer above for the motivational reasoning of applying the PUF circuitries of Koeberl et al for internal verifications as recited above, used in combination with Gleichauf et al, as shown to be obvious to combine by the suggestion of the teachings of Nolan et al.
As per claim 8, it is disclosed by Gleichauf wherein, in response to the electronic system receiving a received block from outside of the electronic system, the electronic system is configured to verify block integrity of the received block based on a block authentication signature and transaction 
As per claim 9, it is taught by Gleichauf wherein the authenticated circuit includes:
a data transceiver configured to perform communication with other nodes in the network (mobile devices, col. 8, lines 31-43 & 51-62) and configured to store new transaction data to be included in the next block (col. 9, lines 24-29);
a key authenticator configured to verify the system integrity and, in response to verifying the system integrity, perform an electronic signing operation with respect to the new transaction data provided from the data transceiver, the key authenticator generating signed data (col. 4, line 65 through col. 5, line 12 and col. 9, lines 24-29);
an mining accelerator configured to perform the mining operation based on the signed data to generate the next block (col. 4, line 65 through col. 5, line 12 and col. 9, lines 24-29); and
a block controller configured to verify validity of the next block and the new transaction data provided through the data transceiver (col. 6, line 64 through col. 7, line 19).
As per claim 10, it is disclosed by Koeberl et al wherein the key authenticator includes:
an OTP memory (fuses act as the OTP in Koeberl et al, see paragraph 0041) configured to store a reference code, the reference code corresponding to the system identification code (see paragraph 0044); and
a comparator configured to generate a system authentication signal by comparing the reference code (enrolled device information in regards to a key value) stored in the OTP memory and the system identification code (generated key value in regards to the device identifier) provided from inside of the electronic system, the system authentication signal indicating a verification result of the system integrity (see paragraph 0044).  Please refer above for the motivational reasoning of applying the PUF circuitries 
As per claim 11, it is taught by Koeberl et al wherein the electronic system provides the system identification code to the authenticated circuit during an initialization process, the initialization process performed after assembly of the electronic system, and the authenticated circuit is configured to store the system identification code in the OTP memory (fuses act as the OTP in Koeberl et al, see paragraph 0041) as the reference code during the initialization process (see paragraph 0044).  Please refer above for the motivational reasoning of applying the PUF circuitries of Koeberl et al for internal verifications as recited above, used in combination with Gleichauf et al, as shown to be obvious to combine by the suggestion of the teachings of Nolan et al.
As per claim 12, it is disclosed by Gleichauf et al wherein the key authenticator further includes: an encryptor configured to, perform the electronic signing operation with respect to the new transaction data to be included in the next block in response to the system authentication signal indicating that the authenticated information has verified the system integrity (col. 4, line 65 through col. 5, line 12 and col. 9, lines 24-29).  Please refer above for the motivational reasoning of applying the PUF circuitries of Koeberl et al for internal verifications as recited above, used in combination with Gleichauf et al, as shown to be obvious to combine by the suggestion of the teachings of Nolan et al.
As per claim 13, it is taught by Gleichauf et al wherein, in response to the authenticated information verifying the system integrity, the encryptor is configured to generate a block authentication signature based on a private key and the new transaction data, and generate the next block, the next block including the new transaction data and the block authentication signature (col. 4, line 65 through col. 5, line 12 and col. 9, lines 24-29).  Please refer above for the motivational reasoning of applying the PUF circuitries of Koeberl et al for internal verifications as recited above, used in combination with Gleichauf et al, as shown to be obvious to combine by the suggestion of the teachings of Nolan et al.
As per claim 14, it is disclosed by Gleichauf The electronic system of claim 9, wherein the plurality of hardware devices include a storage device configured to store transaction records of the network, and wherein the block controller is configured to verify the validity of the new transaction data 
As per claim 15, Gleichauf teaches of authenticated information, comprising:
a data transceiver configured to perform communication with other nodes in a network (mobile devices, col. 8, lines 31-43 & 51-62) and configured to store new transaction data to be included in a next block (col. 9, lines 24-29);
a key authenticator configured to verify system integrity of an electronic system (block chain service/network) based on a system identification code (unique identifiers being used to determine authenticity of the participating mining device, col. 8, lines 37-58) of the electronic system, the system integrity indicating that combination of the authenticated circuit and the electronic system are authentic (col. 6, line 64 through col. 7, line 19), and, in response to the key 42Atty. Dkt. No. 9862-000810-USauthenticator verifying the system integrity, the key authenticator is configured to perform an electronic signing operation with respect to the new transaction data provided from the data transceiver to generate signed data (col. 4, line 65 through col. 5, line 12 and col. 9, lines 24-29);
a mining accelerator configured to generate the next block by perform a mining operation based on the signed data (col. 4, line 65 through col. 5, line 12 and col. 9, lines 24-29); and
a block controller configured to verify validity of a block and the new transaction data provided through the data transceiver, wherein the authenticated information is integrated in the electronic system, and the electronic system forms a node of the network (col. 6, line 64 through col. 7, line 19).
Gleichauf fails to disclose of verifying system integrity of an electronic system based on a system identification code provided from inside of the electronic system, the system integrity indicating that combination of the authenticated circuit and the electronic system has not been modified since assembling of the electronic system and to verify system integrity of an electronic system based on a system identification code of the electronic system, the system integrity indicating that combination of 
Koeberl et al teaches of verifying system integrity of an electronic system based on a system identification code (device identifier is generated from keys) provided from inside (physically unclonable function, PUF) of the electronic system (see paragraph 0025), the system integrity indicating that combination of and authenticated circuit (PUF) and the electronic system (device certificate information) has not been modified since assembling of the electronic system and to verify system integrity of an electronic system based on a system identification code of the electronic system, the system integrity indicating that combination of the authenticated circuit and the electronic system has not been modified since assembling of the electronic system, and is authentic (see paragraphs 0025 and 0044).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have been motivated to provide for the secure authentications of a hardware device via means of a dedicated authentication circuit that would protect against counterfeiting which prevents an adverse effects, such lost revenues and a diminished reputation of the manufacturer, see paragraph 0015.  Koeberl et al adds further motivation by disclosing that PUFs use a most effective authentication scheme, that when measured or challenged, unique, repeatable and unpredictable responses are provided, and are difficult to replicate if a physical copy is reproduced, see paragraph 0019.
The teachings of Gleichauf disclosing of a secure mining operation in a blockchain operation, whereby the teachings of Koeberl et al add the concept of PUF systems for secure authentication of the combination of the authentication circuitry embedded on a hardware device.  Nolan et al is further relied upon for showing that it is obvious that PUF systems can be used for mining within blockchain networks (see paragraphs 0202, 0295, & 0471 of Nolan et al), wherein Koeberl et al teaches of earlier 
As per claim 16, Koeberl et al discloses wherein the key authenticator includes;
a one-time programmable (OTP) memory (fuses act as the OTP in Koeberl et al, see paragraph 0041) configured to store a reference code (enrolled device information in regards to a key value) corresponding to the system identification code (generated key value in regards to the device identifier)(see paragraph 0044);
a comparator configured to generate a system authentication signal indicating a verification result of the system integrity by comparing the reference code (enrolled device information in regards to a key value) stored in the OTP memory and the system identification code (generated key value in regards to the device identifier) provided from inside of the electronic system (see paragraph 0044).  Please refer above for the motivational reasoning of applying the PUF circuitries of Koeberl et al for internal verifications as recited above, used in combination with Gleichauf et al, as shown to be obvious to combine by the suggestion of the teachings of Nolan et al.
The teachings of Gleichauf are relied upon for disclosing of an encryptor configured to perform the electronic signing operation with respect to the transaction data to be included in the next block to generate the signed data, the encryptor configured to perform the electronic signing operation in response to the system authentication signal indicating that the system integrity is verified (col. 4, line 65 through col. 5, line 12 and col. 9, lines 24-29).
As per claim 17, Koeberl et al discloses wherein the key authenticator receives the system identification code during an initialization process, the initialization process being performed after 
As per claim 18, Gleichauf discloses wherein, in response to the system integrity being verified, the encryptor is configured to generate a block authentication signature based on a private key and the new transaction data, and generate the next block, the next block including the new transaction data and the block authentication signature (col. 4, line 65 through col. 5, line 12 and col. 9, lines 24-29).
As per claim 19, it is taught by Gleichauf of a method of forming a network, comprising:
providing a plurality of electronic systems (block chain service/network) as a plurality of nodes of the network (mobile devices, col. 8, lines 31-43 & 51-62), each of the plurality of electronic systems comprising an authenticated information configured to verify system integrity based on a system identification code (unique identifiers being used to determine authenticity of the participating mining device, col. 8, lines 37-58) provided from inside of each electronic system, the system integrity indicating that combination of the authenticated information and the corresponding electronic system, and the authenticated circuit configured to perform a mining operation to generate a next block to be linked to a blockchain only in response to the authenticated information verifying the system integrity (col. 6, line 64 through col. 7, line 19);
generating, by at least one of the plurality of electronic systems, the next block, the next block including signed data, by performing an electronic signing operation with respect to transaction data to generate to the signed data, the performing the electronic signing operation being in response to 
verifying, by each electronic system, block integrity of a received block received from each electronic system based on signed data included in the received block, the block integrity (col. 8, lines 37-58) indicating that another electronic system generated the received block, the another44Atty. Dkt. No. 9862-000810-US electronic system being authenticated (col. 4, line 65 through col. 5, line 12 and col. 9, lines 24-29).
Gleichauf fails to disclose wherein each of the plurality of electronic systems comprising an authenticated circuit configured to verify system integrity based on a system identification code provided from inside of each electronic system, the system integrity indicating that combination of the authenticated circuit and the corresponding electronic system has not been modified since assembly of the electronic system.
Koeberl et al discloses wherein each of the plurality of electronic systems comprising an authenticated circuit (physically unclonable function, PUF) configured to verify system integrity based on a system identification code (device identifier is generated from keys) provided from inside of each electronic system (see paragraph 0025), the system integrity indicating that combination of the authenticated circuit and the corresponding electronic system (device certificate information) has not been modified since assembly of the electronic system (see paragraph 0013 & 0025). The authenticated circuit configured to perform an operation to generate data only in response to the authenticated circuit verifying the system integrity (see paragraph 0044).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have been motivated to provide for the secure authentications of a hardware device via means of a dedicated authentication circuit that would protect against counterfeiting which prevents an adverse effects, such lost revenues and a diminished reputation of the manufacturer, see paragraph 0015.  Koeberl et al adds further motivation by disclosing that PUFs use a 
The teachings of Gleichauf disclosing of a secure mining operation in a blockchain operation, whereby the teachings of Koeberl et al add the concept of PUF systems for secure authentication of the combination of the authentication circuitry embedded on a hardware device.  Nolan et al is further relied upon for showing that it is obvious that PUF systems can be used for mining within blockchain networks (see paragraphs 0202, 0295, & 0471 of Nolan et al), wherein Koeberl et al teaches of earlier functionality of the PUF systems, absent of inclusion of mining within a blockchain network.  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As per claim 20, it is disclosed by Koeberl et al of further comprising:
storing, by each electronic system, a reference code (enrolled device information in regards to a key value) corresponding to the system identification code (generated key value in regards to the device identifier) in a one-time programmable (OTP) memory (fuses act as the OTP in Koeberl et al, see paragraph 0041) included in the authenticated circuit (see paragraph 0044),
wherein the authenticated circuit is configured to verify the system integrity by comparing the reference code (enrolled device information in regards to a key value) stored in the OTP memory with the system identification code (generated key value in regards to the device identifier) provided from inside of each electronic system (see paragraph 0044).  Please refer above for the motivational reasoning of applying the PUF circuitries of Koeberl et al for internal verifications as recited above, used .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Srivinasan et al, U.S. Patent 10,839,378 is relied upon for disclosing verifying device identity information in a cryptocurrency mining system, see column 1, lines 41-55.
Javaid et al, “BlockPro: Blockchain based Data Provenance and Integrity for Secure IoT Environments” is relied upon for using physical unclonable functions in blockchain networks, see abstract.
Kravitz, “Transaction Immutability and Reputation Traceability: Blockchain as a Platform for Access-controlled IoT and Human Interactivity” is relied upon for determining integrity in blockchain transactions, see abstract, page 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794.  The examiner can normally be reached on 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431